Exhibit 10.1

January 30, 2007

Charles Mallon
1584 Silo Road
Yardley, PA 19067

Dear Charlie:

I am pleased to confirm the principal terms of your new position as Executive
Vice President, Finance and Administration. Your compensation and benefits
package will consist of the following items:



1.   Position of Executive Vice President, Finance and Administration reporting
to me and responsible for the Financial, Human Resources, Legal and other
functions as may be determined by the CEO in consultation with you from time to
time.



2.   In your role you will attend meetings of the Board of Directors except for
those that the Board specifically desires you not to be in attendance such as
meetings in executive session.



3.   Start date of February 1, 2007.



4.   Annual base salary of $270,000.



5.   Targeted annual bonus of 50% of base salary. The 2007 bonus will be based
on company cash flow over an amount targeted to pay the non-recurring cost and
debts associated with the past. This number as finalized with other employees is
$$2,950,000. After that cash flow threshold is reached, 50% of cash flow from
operations will be devoted to funding the bonus pool until the bonus pool is
funded to 150% of target at which point 10% of all successive funds will be
devoted to the pool. Your percent of the pool will be determined by your target
bonus dollars as a percent of all employees target.

The bonus will be paid after the year is over at one full pay period after the
Board of Directors approves the company annual financial reports.

You will participate in designing bonus programs for 2008 and beyond.



6.   Grant of options to purchase 50,000 shares in the company upon approval of
Board of Directors. The strike price of the options will be the closing price of
the stock on the date of the official grant. The options will vest one-third per
year over a three year period and be subject to all additional terms of the
company omnibus stock option plan. In the event options are awarded to the
executive team going forward, you will participate in that award commensurate
with your position.



7.   Participation in the company healthcare and similar benefits.



8.   Four weeks vacation per year of employment.



9.   In the event you are terminated for any reason other than cause or change
of control you will receive the following severance in the form of salary
continuation:



  a.   If termination occurs in 2007, an amount equal to six months base salary.



  b.   If termination occurs in 2008 or 2009, an amount equal to nine months
base salary.



  c.   If termination occurs in 2010 or thereafter, an amount equal to twelve
months base salary.

In the event you are terminated in conjunction with a change of control you will
receive severance in an amount equal to twelve months of base salary.



10.   Outplacement will be provided in conjunction with the severance itemized
above in the form of a 12 month career transition program.



11.   Reimbursement for normal travel and other business expenses including
travel expenses associated with your travel to the corporate headquarters.



12.   We will publicly announce your acceptance of this position on February 1,
2007.

Your employment relationship with New Horizons is of an at will nature meaning
we cannot guarantee employment for any specific duration. You are free to resign
and the company is entitled to terminate your employment at any time, with or
without cause. This provision cannot be changed by any express or implied
agreement based on statements or actions by any employee or supervisor.

Charlie, I’m very excited about you joining New Horizons. I enthusiastically
look forward to supporting your success and to having you play a key role in
driving the company’s success. If the foregoing is an accurate representation of
our discussions and meets with your approval, please sign and return a copy of
this letter at your first convenience.

Very truly yours,

/s/ Mark A. Miller

Mark A. Miller
President, Chief Executive Officer

AGREED AND ACCEPTED:

     
/s/ Charles J. Mallon
  January 31, 2007
 
   
Charles Mallon
  Date
 
   

